﻿149.	Late in the day, Mr. President, allow me to add the voice of the Republic of Botswana to those of many others who have already congratulated you on your election to the presidency of the thirty-second session of the General Assembly. May I also express my congratulations to the Secretary-General of the United Nations for his work in the past year. Of him I am qualified to cite living examples of distinguished and objective performance, not only by his person but also by those who work with him. Time and modesty prevail over passion and sentiment, and suffice it therefore for me to congratulate you both, together with your officers and to the same degree the officers who distinguished themselves in looking after our affairs in the past year.
150.	Botswana's adherence to the principles and purposes of the United Nations Charter remains firm and unequivocal. The United Nations, despite its limitations, continues to play a vital role in the quest for international peace and security. We note with satisfaction the significant and growing contribution of the non-aligned countries and others to the evolution of the United Nations as an instrument for bringing about a new international economic and social order.
151.	We are conscious of the fact that the United Nations has not always moved with the desired speed and effectiveness to settle crises which threaten world peace. This situation arises because it is often too difficult to strike the correct and workable balance between the sovereign rights and interests of Member States and the principles and purposes of the Charter. It is clear, therefore, that the effectiveness of the world body and the enhancement of its role will depend not only upon the restructuring of the Organization, important though this is, but ultimately upon the respect it enjoys in the eyes of the individual States Members, and their readiness to comply with its resolutions and implement its decisions,
152.	Equally important is the fact that if the United Nations is truly to serve man everywhere then it must aspire to universal membership. This goal has sometimes been made more difficult to attain because of the abuse of the veto. The Republics of Angola and Viet Nam were for some time denied their rightful place in this body in that manner. We therefore implore those who wield the veto to refrain from using it to serve narrow political interests and to use it only if it is in the interest of the world community as a whole.
153.	We are happy to welcome to this family of nations the Republics of Djibouti and Viet Nam. We are confident that the new Members will make a significant contribution to the ideals and objectives of the Charter of our Organization.
154.	During the thirty-first session the General Assembly adopted resolution 31/178, which reaffirmed the commitment of the international community to the establishment of a new and more just world economic order. Furthermore, the General Assembly also decided that it would undertake during the course of this session a review of progress made to date towards building a new international economic order.
155.	The biggest achievement over the past several years of multiple, lengthy and often contentious meetings has been the virtually universal acceptance of three reciprocal principles, namely, first, that existing world arrangements for production, trade and finance have not brought and are not likely to bring about a world in which men and nations can make themselves self-supporting; secondly, that, although it is unlikely that the distribution of resources will be equalized and the gap closed between those who have more and those who have less, there will be no justice and little peace until all men and nations have the opportunity to make themselves self-supporting; and thirdly, that therefore the old order must change and a new one be created and tried.
156.	The fact that there will be shifts in what is produced, how it is produced, where it is produced and who produces it is accepted, and all nations now agree, albeit some reluctantly, to sit down to discuss not whether but how to change the old order and build the new. That consensus is no mean accomplishment and is one for which the developing countries may rightly take most of the credit. It has been their initiative, articulateness and persistence, often in the teeth of very strong opposition, that has brought this recognition among the developed nations that the present arrangements will not do and that reform must replace modification.
157.	Of course, we in the developing world are impatient to translate principles into practice now, immediately, to evolve new organizations and arrangements and get on with what perhaps euphemistically is called structural transformation. Our constituents have waited too long and they are hungry, and we know that, as the song goes, a hungry man is an angry man". Yet the developed countries seem wary about giving up the old arrangements, however inequitable, for ones not yet defined. They may fear unemployment, shortages and higher prices for their constituents, while these prevail in the fragile economies of the developing world. Our impatience, and their impatience with our impatience, will no doubt continue until men and nations can become self-supporting.
158.	The establishment of principles as agreed on at the seventh special session, or of targets as set out in the Lima Declaration and Plan of Action, should create no hiatus. For Botswana it is a matter of serious concern and disappointment that the spirit of consensus which characterized the seventh special session is being dissipated as some nations appear not only to delay but to backslide. Targets we have, but the process of constructing strategies which move us towards those goals should be hastened. Our impatience should not be mistaken for lack of realism, however. We are pragmatic enough to appreciate that transformation does not connote some sudden total turnabout and that turning vision into reality is a building process. Let me concede that, although there has been no dramatic transformation, we are beginning to see the emergence of multiple interests which go beyond the simple counterpoise of the developed as against the developing. Multiple roles will have to be identified even among international institutions, developed market economies, centrally-planned economies and developing countries. Bringing this about will require from us all creation, compromise, co-operation and confrontation. We shall miss our objective if we stand off. If we succeed, the benefits will enhance the existence of us all.
159.	I must temper my inspiration with a return to our traditional impatience as I look briefly over some of the recent past and forthcoming efforts to chart the new course.

160.	The news about the outcome of the North-South dialogue in Paris is too recent to require any elaboration on my part. We have noted with regret that little agreement on substantive matters was reached. My delegation is heartened however by the agreement in principle on the establishment of a common fund the purposes and objectives of which are to be the subject of negotiation at the session of UNCTAD in November. The acceptance by the developed countries of the idea of a common fund is a welcome gesture. However, such sporadic gestures are not in themselves enough to redress the perilous position of the developing countries or appease our determination to secure basic changes.
161.	We welcome the intention to resume next month the negotiations on the Integrated Programme for Commodities and the common fund. We urge all the parties concerned to work towards sufficient agreement on the principles so that more detailed work to elaborate the programme may commence without delay. In this connexion my delegation hopes that the active interest in the scheme being shown by other groupings of States such as the Commonwealth augurs well for the success of the meeting.
162.	Botswana 'egrets the fact that one again there has been very little movement in the multilateral trade negotiations in Geneva towards an expansion of trade which brings significant benefits to countries of the third world. We hope that this Assembly will urge the participating countries to work towards a very early conclusion of those negotiations.
163.	Allow me to make a few comments concerning the work of UNIDO. We note with satisfaction the significant progress that has been achieved by this organization on its projected programme of work for 1977 and, in particular, the successful conclusion of the work on the conversion of UNIDO into a specialized agency of the United Nations. I believe we shall have the pleasant task during this session of adopting that constitution so that UNIDO can be formally launched as a specialized agency.
164.	The drawing up of the Constitution of UNIDO should not be regarded as an end in itself. The objective of the exercise of converting UNIDO into a specialized agency was to produce an organization which would be effective and more responsive to the needs for generating industry in the developing countries and sharing more effectively industrial know-how among all nations. The conversion is now accomplished and what remains to be done is to put the new UNIDO to work. My delegation calls upon the Assembly to give UNIDO all the material assistance that it needs to accomplish its enormous task.
165.	I note that UNIDO has made progress in other fields as well. First, my Government has followed with interest the discussions which have been going on in Geneva in the area of transfer of technology. In this connexion the establishment of an industrial and technological information bank, even though on a pilot basis, is a welcome development. We have also noted with interest the launching in Lagos in May this year of the Association of African Industrial Technology Organizations. The launching of this regional organization in such a vital area is indeed a development in the right direction.
166.	I would like, in passing, to sound a word both of support and caution in connexion with the system of consultations and co-operation between non-governmental organizations and various United Nations bodies including "JNIDO. The non-governmental organizations have a genuine contribution to offer, but care should be taken to ensure that the meetings should not make an inordinate call on the limited resources at the disposal of the United Nations. I have noted from the document that was produced at the end of the meeting of 24 and 25 May that the non-governmental organizations expect UNIDO to organize meetings on a regular basis My delegation would like to suggest that the non-governmental organizations should, if possible, shoulder the responsibility of organizing the meetings so that the resources of UNIDO can be devoted to tasks set before it by this Assembly.
167.	The political situation has not improved much over the past several months. Local wars erupt at a frequency that poses a danger to regional and international stability. It is important that these skirmishes should not be fanned into major wars by big Power rivalries.
168.	Much remains to be done in Cyprus, the Middle East, southern Africa, the field of disarmament and in the dialogue between the developer and developing countries regarding the new international economic order. Indeed, in some of these areas such as the Middle East and South Africa, the situation has further deteriorated. In his lucid and objective report on the work of the Organization, the Secretary-General stresses the urgency of the problems in these words:
"... the dangers of delay and the risk of a rapid deterioration which might destroy the possibility of peaceful solutions have become more apparent than ever." 
This, in our view, is an accurate appraisal of the international situation and we derive no comfort from it.
169.	The primary concern of the United Nations is to maintain international peace and security, a goal illusive and difficult of attainment because of mistrust and dishonesty in our political relationships and political dealings. The paradox is that everyone talks about the brotherhood of man, the desirability of international peace and security, coexistence among nations, and international co-operation, while at the same time States are engaged in the political subversion of other States, there are military invasions and territorial annexations, the arms race proceeds apace and deadly weapons ^re being manufactured and stockpiled. Nor can we hope to achieve and maintain international peace and security in a world where the majority of humanity lacks the barest necessities of life and where racial and other forms of domination have not been completely eradicated.
170.	It is a sad indictment of our times that while mankind yearns for the improvement of the quality of life, billions are being spent on armaments. The Stockholm International Peace Research Institute reveals that in 1976 the world spent about $334 billion on armaments. Two major alliances, the North Atlantic Treaty Organization and the States parties to the Warsaw Treaty, spent about 70 per cent of this staggering sum between them. By comparison, the WHO budget for1977 is a paltry $147 million! This is a shocking manifestation of deranged and distorted priorities, especially at a time when the international community is striving for a new international economic order. In addition to the disconcerting stockpiling of nuclear arsenals there in even the reality of their proliferation.
171.	This Assembly might wonder why a small underdeveloped country such as Botswana trespasses on the preserve of the mighty, instead of concerning itself with agriculture and the raising of beef cattle-. The reason is that we in southern Africa are brought into the orbit of a nuclear threat from South Africa. I shall have the opportunity later in this statement to comment further on how this new development affects my country. For now, Botswana  wishes solemnly to draw the attention of those who have made it possible for South Africa to acquire nuclear capability by providing it with nuclear material and technology to the perils that this new development poses for Africa and to hold them criminally responsible for whatever disastrous consequences might flow from their action.
172.	We feel that the time is long overdue for the implementation of a complete nuclear test ban, including atmospheric and underground tests.
173.	Disarmament is the concern of all nations regardless of their size, wealth or technological advancement, and our Organization should play its full role in the search for solutions. For this reason Botswana joined the other non-aligned countries in calling for a special session of the General Assembly devoted to disarmament. We regard the special session as a necessary prelude to, and not necessarily a substitute for, a world disarmament conference.
174.	The two super-Powers have special responsibility for the future of the world. They should take the lead in disarmament, especially nuclear disarmament, if we are to ensure the continuity of organic and other forms of life on our planet.
175.	Peace continues to elude the people of Cyprus. The territorial integrity and non-alignment of Cyprus continue to be violated despite the resolutions adopted by the General Assembly and the Security Council. About 45 per cent of Cyprus is under the occupation of foreign troops without the consent of the Cypriot Government. There is growing danger that, unless a solution to the problem is found soon, the occupation will become permanent and result in the partitioning of Cyprus on ethnic lines, contrary to General Assembly resolution 3212 (XXIX) and Security Council resolution 365 (1974). This body has called for an end to unilateral actions that could adversely affect the success of the negotiations. We once again call for a just solution to the question of Cyprus, a solution which will ensure the territorial integrity of that country and relieve both communities of the anxieties caused by mutual suspicion and mistrust. We request the Secretary- General and his Special Representative in Cyprus to continue to explore all avenues which might lead to a just and lasting solution, and thus reduce tension in that area.
176.	The Middle East continues to be an area of conflict and a threat to international peace and security. Contrary to the principle of non-acquisition of land by force, Israel continues illegally to set up settlements on, and even extend its laws to, the Arab territories it has occupied since 1967. This action is in defiance of the Security Council resolutions 242(1967) and 338(1973) and other United Nations resolutions calling for withdrawal to the 1967 borders. We recognize the complexities of the problem. The state of affairs fills one with apprehension that the parties to the conflict may harden their portions and leave no room for flexibility and the creation of an atmosphere conducive to peace negotiations without which hostilities cannot end. We believe that the question of the Palestine Liberation Organization is central to any peaceful settlement in the region. The United Nations has recognized the Palestine Liberation Organization as the legitimate representative of the Palestinian people, and it is therefore imperative that the Palestine Liberation Organization, together with Israel and the neighbouring Arab States, should participate in the Geneva Peace Conference on the Middle East if an enduring and just solution to the problem is to be found. We call for the creation of a Palestinian homeland without delay just as we recognize the right of the State of Israel to exist.
177.	The question of Belize continues to concern my delegation. The people of Belize are entitled to self- determination. We call upon the Government of the United Kingdom, as the administering Power, to act in close consultation with the Governments of Guatemala and Belize to resolve this problem speedily so that the people of Belize may exercise their right to self-determination and independence.
178.	Botswana feels strongly about world problems other than the ones I have just discussed. France continues to violate the unity and territorial integrity of the Comoros by its occupation of Mayotte. Botswana's position on this issue is unequivocal. We call upon France to respect the sovereignty and territorial integrity of the Comoros.
179.	The continued presence of foreign troops in Korea delays negotiations leading to the unification of that country, and hence the reduction of tension. Botswana calls for the withdrawal of all foreign forces from Korea if unification of the country is to be hastened. It should be the Koreans—and they alone—who should determine their political direction.
180.	The problem of Namibia persists despite the far- reaching concessions made by SWAPO in its quest for a peaceful settlement and independence. The armed struggle continues and is likely to increase in intensity unless South Africa abandons its hard-line attitude concerning the withdrawal of its troops and their replacement by a peace-keeping force under the supervision of the United Nations, and desists from creating new problems such as the question of Walvis Bay.
181.	Africa has often criticized South Africa's trading partners and military allies for their failure to exert the maximum influence possible to bring about change in southern Africa. It has been a matter of great concern and deep disappointment to us that the denial of human rights to millions of Africans in the minority-ruled States of southern Africa could evoke only mild resentment in the
West. The efforts now being deployed by the five Western members of the Security Council in exploring ways for achieving a peaceful negotiated settlement in Namibia encourage my country to believe that a change of attitude may have come. We welcome this initiative and we also acknowledge with appreciation the readiness of the Nordic countries to offer their services within the framework of United Nations resolutions, in particular Security Council resolution 385(1976), to facilitate a peaceful transition. Nothing less than genuine independence for the people of Namibia will be acceptable to the international community.
182.	The way to a peaceful transition, as we see it, lies in the release of detainees, the guaranteed safe return of refugees and exiles, free political activity by all Namibians in a country rid of the fear of South African occupying security forces, and adequate provision for the maintenance of law and order by a United Nations peace-keeping force. These are modest conditions which should be acceptable to all parties concerned to ensure that the people of Namibia, without intimidation from any quarter, exercise their unimpeded rights to self-determination. South Africa should reconsider its past opposition to these conditions and allow the people of Namibia to progress to independence without further delay and loss of life.
183.	Twelve years have elapsed since Southern Rhodesia was illegally declared independent. The problem is still with us despite many attempts in the past to resolve it. It deteriorates progressively and the repression of the majority by the minority has increased, as has racial discrimination. The regime has now resorted to the tactic of promoting internal differences in the liberation movement, discrediting some and commending others as reasonable and amenable to an internal settlement.
184.	But the victims of repression and discrimination long ago reached the limits of their endurance and have increasingly resisted oppression. There are those who persistently admonish the people of Zimbabwe against the use of violent means to achieve their independence. The people of Zimbabwe have for many years sought, without success, to resolve the problem peacefully. They resorted to violence because all avenues of peaceful resistance had been closed to them. We in Africa support them. The restoration of their dignity enhances our own.
185.	Reactions to the Anglo-American proposals on Rhodesia are pouring in from both inside Rhodesia itself and the outside world. There is no need for me to emphasize that such reactions are varied and sum up very eloquently the dilemmas, inconsistencies and contradictions which beset the Zimbabwe scene. Suffice it to say that Botswana cherishes no desire to interfere in the internal affairs of Zimbabwe. Our involvement in the liberation struggle is thrust upon us by the fact of geography, the reality of history and our abhorrence of oppression and racism. With the rest of Africa we support the armed struggle as prosecuted by the Patriotic Front in Zimbabwe and shall continue to do so for as long as the minority racist regime in Salisbury makes it difficult to reach an agreed settlement.
186.	The Anglo-American proposals would not have been brought forward but for the persistence and growing success of the liberation movement. In the view of my country, it would be premature to acclaim or condemn the proposals as they stand. They will be counted successful only if all the parties concerned can use them as a basis for negotiating the transition to independence, free elections based on universal adult suffrage and a society in which all the people participate. They will have served no useful purpose if they fail.
187.	Yes, Botswana regards the proposals as a basis for negotiations by all concerned. We consider negotiations as an opportunity to examine the proposals carefully, constructively to amend, adjust or even restructure them as appropriate in the search for an acceptable solution. We therefore exhort all the people of Zimbabwe to use the proposals to negotiate and establish the vital foundation of enduring nationhood whose destiny transcends the mortal life and personal subjective interests of contemporary men and women.
188.	We welcome Britain's effort to reassume its role as the colonial Power to bring Rhodesia to an orderly transition, majority rule and independence.
189.	When the problems of Zimbabwe and Namibia have been resolved there will still remain the problem of South Africa-apartheid and racism and what they connote. This old problem is progressively compounded by the many inhumane laws enacted to support the system. It is complicated by the increasing resistance to it by the oppressed people of that country.
190.	Pliny, a first-century Roman natural historian, is reported to have remarked "Ex Africa semper ali quid novi" ("There is always something new from Africa"). Had he lived in our day he would no doubt have said "... out of southern Africa".
191.	When we met at the thirty-first session of the General Assembly the tragedy that is Soweto was one of our major preoccupations. Schoolchildren had taken to the streets and defied in broad daylight the armoury assembled for their subjugation. We know the record of casualties: hundreds lost their lives. That did not deter the thousands who continue to challenge the legal instruments of their oppression. When that happened, the world shuddered— civilized standards, the brotherhood of man, the sanctity of human life-loud protestations and condemnations rose but then died down; trade, treaty and other relations continued.
192.	The Transkei bantustan was about to be granted bogus independence last year—a summation of racism and apartheid. The OAU and the United Nations reacted strongly to that strange form of nation-building— Balkanization rather than unification, encouraged and legalized secession in the place of integration and cohesion-a new concept ex Africa.
193.	The fears of Africa that the creation of bantustan states would cause problems for the people of southern Africa have been confirmed. The Bantu Homelands Citizenship Act has deprived the people of the Transkei and everybody else anywhere who are ethnically classified as Xhosa of their rights as nationals of South Africa; they have become aliens in the country of their birth. The Kingdom of Lesotho has already had occasion to complain to the Security Council about the problems arising from the creation of a Bantustan state on its borders with South Africa.
194.	As we meet at this thirty-second session of the General Assembly the tragedy of Soweto continues, and many who had the courage to associate, themselves with protests are either refugees or prisoners—if the guns of the Apartheid State and the inexplicable accidents in mysterious circumstances have not claimed their lives. We think in particular of Steven Biko. He has joined Chief Luthuli, Joseph M. Mdluli and many other freedom fighters.
195.	Now Bophuthatswana, another affront to the dignity of sovereignty, is hoisting flags and bunting, building dais and stadium to become yet another client state-the brain-child of implacable racism and a symbol of the enduring myth of white superiority. The problems which the creation of that state will cause Botswana are, as in the case of Lesotho and the Transkei, many and serious. We view the establishment of such states on our borders as a deliberate act designed to shift the focus of strife from South Africa itself to border conflicts and tensions which are sure to arise.
196.	Rumours of the demarcation of a nuclear testing area in the Kalahari region of Namibia are rife. Botswana does not possess the technical capability to verify, confirm or deny such reports. However, Owen Horwood, the South African Minister of Finance, was recently reported as having said that South Africa reserves the right to use its nuclear potential for other than peaceful purposes to suit its own needs. South Africa is not a signatory of the Treaty on the Non-Proliferation of Nuclear Weapons.
197.	Of one thing we are certain, that is, Botswana shares the Kalahari semi-desert with Namibia and South Africa. We therefore view with apprehension and concern any nuclear tests there as a danger to the health and security of the people of Botswana. We are informed by those who know that fall-out material from nuclear explosions can be lethal. If indeed the Kalahari is to become a nuclear testing area, I wish to state categorically that Botswana has not been consulted and that we take this opportunity to protest in the strongest terms against any such development. Those who encourage nuclear proliferation should provide testing facilities for South Africa in their own countries. If it is indeed true that the Kalahari is to become a nuclear testing area, I here and now give notice that Botswana will bring- a formal protest to this Organization.
198.	Botswana is further concerned at what appears to be some psychological preparation of world opinion for an invasion of Botswana's territory. Rebel Smith has consistently conjured up imaginary nationalist bases in Botswana as a pretext for launching attacks against us. The South African Minister of Justice, Police and Prisons has now also begun to hear noises and to see images resembling nationalist guerrillas in some training bases in Botswana and accused them of committing acts of terror in the urban areas of South Africa. Often, apparitions may be dismissed as symptoms of a congested brain, or manifestations of a guilty mind, or even haunting fears of some impending calamity, bygone days men wore fetishes and talismans, or amulets, or defensive charms and carried mascots to exorcize or propitiate such apparitions, but those seen in this day and age in a country with a massive army and a wide intelligence network, a country with no respect for African life and dignity, a country which claims that its defensible territory extends throughout Africa south of the equator, can bring nothing but serious concern to people in whose country they are alleged to have been seen. Botswana denies here, as it has denied many times before, the existence of any such training bases and issues an open invitation to those who wish to verify their facts to visit Botswana for the purpose.
199.	The foregoing awesome account of the turn of events in South Africa causes concern and fills one with trepidation. The threat to international peace and security has become a reality. The Western Powers, the protection of whose culture and civilization South Africa uses as a pretext, should exert all pressure to bring that country to the realization that the spirit of man struggling for freedom is indestructible and, by that means, return it to the path of peaceful inevitable change.
200.	The international community has for too long engaged in sterile shadow-boxing with the champions of racism and oppression. The efforts of the non-aligned countries and all those who cherish freedom to bring about meaningful change and majority rule and thus restore to the peoples of southern Africa their basic rights have, year after year, been frustrated and obstructed. Botswana prides itself on upholding its fundamental constitutional principles- non-racialism, equality, human rights, free and fair elections, majority rule and the rule of law. What we desire and strive for in Zimbabwe, Namibia and South Africa is nothing less.
